Citation Nr: 0417669	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for diverticulitis.  

4.  Entitlement to service connection for a prostate 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran has certified active duty from July 1968 to July 
1970.  His service record indicates that he served in the 
Republic of Vietnam (RVN) from October 1969 to June 1970.  
His awards and decorations include the Vietnam Campaign Medal 
and a Bronze Star Medal for meritorious service, among 
others.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Regional Office (RO).  

The issues of service connection for PTSD, a prostate 
condition and diverticulitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1992, the RO denied the veteran's claim for 
service connection for PTSD, because there was no current 
diagnosis of such disorder and that decision is final.  

2.  VA treatment records received since the October 1992 RD 
show that he now has been assessed with a current PTSD 
diagnosis, and indicate a possible nexus to service.

3.  Neither a current diagnosis nor a possible nexus to 
service was of record at the time of the October 1992 rating 
decision denying service connection for PTSD, and the new 
evidence is therefore so significant that it must be 
considered in order to fairly decide the merits of this 
claim.




CONCLUSIONS OF LAW

1.  The October 9, 1992 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 4004 (1991); 
38 C.F.R. § 19.129 (1991).

2.  New and material evidence has been submitted warranting 
the reopening of the claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, integrated VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

Here, the Board notes that there is no VCAA notice specific 
to the issue pertaining to new and material evidence to 
reopen the previously denied claim for service connection for 
PTSD.  However, as the Board has determined that new and 
material evidence has been submitted, any such error is 
harmless. 

II.  New and Material Evidence

The RO initially notified the veteran that his claim for 
service connection for PTSD and a nervous disorder was denied 
in October 1992.  The RO notified him that his service 
medical records and a recent hospital report were reviewed, 
but that no nervous condition was shown by the evidence of 
record.  The October 1992 rating decision notes that no 
diagnosis of PTSD or any nervous condition was made.  It also 
shows that review of his service records revealed that he was 
not wounded in action, did not receive any combat related 
awards, or an award for valor.  The veteran did not appeal.  
Thus, to reopen his claim he must present evidence that is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103.

Although the RO characterized the veteran's recent petition 
as one for "service connection," the Board still must 
determine whether new and material evidence has been 
submitted.  This determination affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  Compare 38 U.S.C.A. §§ 7105(c) and 5108 with 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new 
and material, is neither required nor permitted in that 
instance.

Recent VCAA regulatory amendments changed 38 C.F.R. 
§ 3.156(a) insofar as the definition of what constitutes 
"new" and "material" evidence; however, this change only 
applies to petitions to reopen that were received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001).  Here, the veteran filed the underlying petition to 
reopen his claim in May 2001, and it was subject to the RO's 
July 2001 rating decision.  Thus, the new regulation does not 
apply with respect to VA's definition of what constitutes new 
and material evidence.

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board determines that the claimant has produced new 
and material evidence, the claim must be reopened.  VA must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist, VCAA included, has 
been fulfilled.

The evidence submitted since the October 1992 notice includes 
VA outpatient treatment records, reflecting assessments and 
diagnoses of PTSD (June to December 2001 VA outpatient 
treatment notes.)  The treatment providers characterize it as 
"chronic combat-related PTSD."  

This evidence is new since it was not of record previously, 
and also because it contains important information not 
previously known concerning the veteran's current mental 
state and its potential connection to service.  Because the 
claim was denied on the grounds that no diagnosis was of 
record, this new evidence is also material.  

Although the RO did not ultimately find the above evidence 
persuasive, when it evaluated the probative value of the 
newly submitted evidence, as alluded to earlier, the newly 
submitted evidence is presumed to be credible for the limited 
purpose of determining whether new and material evidence has 
been submitted.  See Justus, 3 Vet. App. at 513.  Here, the 
claim for service connection for PTSD must be reopened 
because there was no evidence showing any assessments, 
impression, or diagnoses of PTSD at the time of the October 
1992 decision.  Thus, the petition to reopen the claim is 
reopened, and to this extent only, the appeal is granted.


ORDER

The petition to reopen a claim for post-traumatic stress 
disorder (PTSD) is granted; to this extent only, the appeal 
is allowed.   


REMAND

The veteran had active service in the RVN from October 1969 
to June 1970, before he was evacuated to Japan (and 
ultimately CONUS) for hepatitis.  His MOS was 76P20, stock 
control clerk.  His DA Form 20, received in conjunction with 
a prior PTSD claim, has again been reviewed.  The citations 
accompanying his medals show that his contribution of using 
more productive methods materially aided his unit, and 
"significantly contributed to the effectiveness of the 
overall effort."  In his May 2001 VA Form 21-4138, he 
claimed service connection for PTSD "based on my service in 
[Vietnam]."  

In June 2001, the RO informed the veteran what type of 
information was necessary for VA to assist him in the 
development of his PTSD claim, including the identification 
of specific stressors, and even provided him a fill in the 
blank letter, in order to assist him.  He did not fully 
complete the pertinent information, but instead provided a 
more generic statement about seeing the dead and wounded.  He 
also provided no specific stressors, but recently noted that 
he knows that he "killed people in the bush," and also 
added that he had TDY to an "Armored Cavalry Division."  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  However, the provisions of 38 U.S.C.A. § 1154(b) are 
only applicable in cases where a veteran is shown to have 
actually served in combat with the enemy.  For application of 
38 U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section § 1154(b) 
requires that the veteran have actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 
1999).

Although the RO informed the veteran that his response to the 
stressor questionnaire was insufficient to make a request 
pursuant to guidelines from the verifying entity, the veteran 
was not informed that he should submit his TDY orders 
himself, as they are not a part of his record.  38 U.S.C.A. 
§ 5103.  

Additionally, the Board notes that there may be outstanding 
VA medical records, which have not been requested.  The 
record reveals the veteran reporting that he was treated at 
PVAMC in a 1992 claim.  The Board notes that outpatient 
treatment records dated from 1999 have been associated with 
the claims file, but references in those records suggest 
earlier treatment.  As such records could contain information 
which could substantiate the claims for service connection 
for a prostate condition and diverticulitis (i.e. continuity 
or a nexus), the Board finds that remand is necessary to 
request all VA treatment records from PVAMC since 1970.   

Finally, regarding the issues of service connection for a 
prostate condition and diverticulitis, the Board notes that 
the veteran has not been provided sufficient notice pursuant 
to the VCAA.  Although the veteran was provided letters in 
January and May 2001, these letters only advised the veteran 
to submit evidence of continuity of treatment for his 
disorders.  Further, those letters advised the veteran to 
submit continuity of treatment for prostate cancer, when the 
veteran actually claimed service connection for a prostate 
condition.  Such could have been confusing to the veteran, 
and impacted a response to the letter with regard to that 
claim.  While the notice letters, rating decision, statement 
of the case, and supplemental statements of the case combined 
arguably satisfy some of the VCAA criteria, as remand is 
otherwise required, the Board finds that a new notice letter, 
which complies with 38 U.S.C.A. §§ 5103, 5103A (2002), and 
38 C.F.R. § 3.159 (2003), should be provided for the issues 
on appeal.

Accordingly, the case must be remanded to the RO in order 
that the veteran and his representative may be provided with 
such notice.

Thus, the appeal is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
38 C.F.R. § 3.159 (2002) are completed.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  Tell the veteran that he must submit 
copies of his TDY orders, or any thing he 
has, regarding his PTSD combat claims.  
Ask him what his duties with the Armored 
Calvary unit were, where the unit was 
located, and when he was detailed with the 
unit.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, 
diverticulitis and a prostate disorder 
since 1970.  After securing the necessary 
release, the RO should obtain these 
records.  

Specifically, the RO should also request 
VA treatment records from PVAMC from 1970 
to August 1999, and from January 2002 to 
the present, and associate these records 
with the claims file.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



